       Case 2:20-cv-00194-TOR     ECF No. 20    filed 05/10/21   PageID.55 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JOY SNIDER,
                                                   NO: 2:20-CV-0194-TOR
 8                              Plaintiff,
                                                   ORDER OF DISMISSAL WITH
 9          vs.                                    PREJUDICE

10    UNITED STATES OF AMERICA,

11                              Defendant.

12         BEFORE THE COURT is the parties’ Stipulated Motion for Order of

13   Dismissal (ECF No. 19). The parties agree to the dismissal of the above-captioned

14   action with prejudice and without an award of fees or costs to either party. The

15   Court has reviewed the record and files herein, and is fully informed.

16         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

17   a stipulation signed by all parties who have appeared.

18   ACCORDINGLY, IT IS HEREBY ORDERED:

19      1. The parties’ Stipulated Motion for Order of Dismissal, ECF No. 19, is

20         GRANTED.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 2:20-cv-00194-TOR      ECF No. 20    filed 05/10/21   PageID.56 Page 2 of 2




 1      2. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, all of Plaintiff’s

 2         claims are DISMISSED with prejudice, each side shall bear its own costs

 3         and fees.

 4      3. All deadlines, hearings and trial are VACATED.

 5         The District Court Executive is directed to enter this Order and Judgment of

 6   Dismissal, furnish copies to counsel, and CLOSE the file.

 7         DATED May 10, 2021.

 8

 9                                  THOMAS O. RICE
                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
